EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nolan Hubbard on 3/10/22.
The application has been amended as follows: 
In claim 20, page 1, line 21, replace “the conductive protrusions” with “the one or more conductive protrusions”.
In claim 20, page 2, line 1, replace “the conductive protrusions” with “the one or more conductive protrusions”.
In claim 27, page 2, lines 7 and 10, replace both instances of “the conductive protrusions” with “the one or more conductive protrusions”.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach nor suggest the methods recited in claims 20 and 27; in particular the wherein a thickness of the metallic layer, in a direction of a normal to a second surface of the wiring substrate, is less than a thickness of the fixing layer in a same direction, a thickness of the solder bump, in the same direction, is less than the thickness of the fixing layer in the same direction, and a thickness of the conductive protrusions, in the same direction, is greater than the thickness of the fixing layer in the same direction, the second surface being an interface between the first support substrate and a second surface of the insulating layer, and the thickness -2-App. No.: 14/270,762Response to Office Action dated October 6, 2021of the conductive protrusions is a distance in the same direction from a first tip and a second tip opposite the first tip.  Which is being interpreted as the thickness of the fixing layer lies in the difference between the thickness of the conductive protrusion and the thickness of whichever is thinner, the metallic layer or metal bump.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 



/CARLOS J GAMINO/Examiner, Art Unit 1735                                                                                                                                                                                                        
/ERIN B SAAD/Primary Examiner, Art Unit 1735